 



Exhibit 10.1
LANCE, INC.
2007 Stock Option Plan for Officers and Key Managers

     
Purposes and
Introduction
  The 2007 Stock Option Plan for Officers and Key Managers (the “2007 Plan”)
provides for awards of Stock Options under the Lance, Inc. 2003 Key Employee
Stock Plan (the “Stock Plan”). Except as otherwise expressly defined herein,
capitalized terms shall be as defined in the Stock Plan.
 
   
 
  The primary purposes of the 2007 Plan are to:  
 
  • Align executives’ interests with those of stockholders by linking a
substantial portion of compensation to the price of the Company’s Common Stock.
 
   
 
  • Provide a way to attract and retain key executives and managers who are
critical to Lance’s future success.
 
   
 
  • Provide competitive total compensation for executives and managers
commensurate with Company performance.

To achieve the maximum motivational impact, the awards will be communicated to
participants as soon as practical after the 2007 Plan is approved by the
Compensation Committee of the Board of Directors.
 
   
 
  Base salary shall be the annual rate of base compensation as of the first day
of the 2007 fiscal year.
 
   
Grant Date, Exercise Price, Vesting and Term
  The grant date for the Stock Options will be the date the awards are approved
by the Compensation Committee and the exercise price will be the Fair Market
Value of the Common Stock on the grant date. Each stock option will vest in
three substantially equal annual installments beginning one year after the date
of grant and the term of each stock option will be seven years.
 
   
Eligibility and
Participation
  Eligibility in the 2007 Plan is limited to Executive Officers and managers who
are key to Lance’s success. The Compensation Committee will review and approve
participants nominated by the President and Chief Executive Officer.
Participation in the 2007 Plan does not guarantee participation in any
subsequent long-term incentive plans, but will be reevaluated and determined on
an annual basis.

 



--------------------------------------------------------------------------------



 



     
 
  Attachments A and B include the list of 2007 Plan participants approved by the
Compensation Committee on March 8, 2007.
 
   
Target Incentives
  Each participant will be assigned a Target Incentive expressed as dollar
amount equal to a percentage of his or her base salary. Participants may be
assigned to a Performance Tier by position, by salary level or based on other
factors as determined by the President and Chief Executive Officer.
 
   
 
  Attachment A lists the Target Incentives for each Executive Officer
participant for the Plan Year as determined by the Compensation Committee.
Target Incentives will be communicated to each participant as close to the
beginning of the year as practicable, in writing. Target Incentives will be
calculated by multiplying each participant’s base salary by the appropriate
Performance Tier and percentages, as described below.
 
   

          Percentage of Base Salary Performance Tier   for 2007 Target
Incentives 2
3
4   20%
15%
10%

     
 
   
Awards
  The number of Stock Options awarded to each participant will equal the dollar
value of the participant’s Target Incentive divided by the Black-Scholes value
of the Stock Options, with the result rounded up to the nearest multiple of 3
shares.
 
   
Certain Terminations of Employment
  In the event a participant voluntarily terminates employment (other than by
retirement) or is terminated involuntarily or in the event of death, Disability
or retirement, vesting and the post-termination exercise period for Stock
Options will be as follows:
 
   
 
  Voluntary termination (other than retirement): Stock Options, whether vested
or unvested, cease to be exercisable as of the date of termination.  
 
  Involuntary termination: vested Stock Options will remain exercisable for a
period of 30 days following the date of termination (or, if earlier, the
original expiration date of the option); unvested Stock Options will be
forfeited as of the date of termination.
 
   
 
  Death: Stock Options will remain exercisable for a period of one year
following the date of death (or, if earlier, the original

2



--------------------------------------------------------------------------------



 



     
 
  expiration date of the option); unvested Stock Options will become fully
vested as of the date of termination.
 
   
 
  Disability: vested Stock Options will remain exercisable through the original
expiration date of the option; unvested Stock Options will become fully vested
as of the date of termination.
 
   
 
  Retirement: vested Stock Options will remain exercisable for a period of three
years following retirement (or, if earlier, the original expiration date of the
option); unvested Stock Options will continue to vest for a period of six months
after Retirement and any remaining unvested Stock Options will be forfeited as
of such date.
 
   
 
  For purposes hereof, “retirement” means the participant’s termination of
employment with the Company either (i) after attainment of age 65 or (ii) after
attainment of age 55 with the prior consent of the Compensation Committee.
 
   
Change In Control
  In the event of a Change in Control, the vesting of awards will be accelerated
to fully vest upon the effective date of a Change in Control.
 
   
Withholding
  The Company shall withhold from awards any Federal, foreign, state or local
income or other taxes required to be withheld.
 
   
Communications
  Progress reports should be made to participants annually, showing performance
results.
 
   
Executive Officers
  Notwithstanding any provisions to the contrary above, participation, awards
and prorations for Executive Officers, including the President and Chief
Executive Officer, shall be approved by the Compensation Committee.
 
   
Governance
  The Compensation Committee of the Board of Directors of Lance, Inc. is
ultimately responsible for the administration and governance of the 2007 Plan.
Actions requiring Committee approval include final determination of plan
eligibility and participation, identification of performance measures and goals,
final award components and determination and amendments to the 2007 Plan. The
decisions of the Committee shall be conclusive and binding on all participants.
Final Awards will be evidenced by an award agreement under the Stock Plan,
which, together with the Stock Plan, will in all events be the governing
document for the award.

3



--------------------------------------------------------------------------------



 



Attachment A
2007 Stock Option Plan for Officers and Key Managers

                                      Award   Target   Option Name   Title  
Percentage   Incentive   Shares
 
                           
R. D. Puckett
  Executive Vice President,
Chief Financial Officer
and Secretary     20 %   $ 73,500       16,260  
 
                           
Glenn A. Patcha
  Senior Vice President —
Sales and Marketing     20 %   $ 66,000       14,601  
 
                           
E. D. Leake
  Senior Vice President —
Human Resources     20 %   $ 45,000       9,957  
 
                           
F. I. Lewis
  Senior Vice President — Sales     20 %   $ 53,040       11,736  
 
                           
B. W. Thompson
  Senior Vice President —
Supply Chain     20 %   $ 55,000       12,168  
 
                           
M. E. Wicklund
  Controller and
Assistant Secretary     15 %   $ 25,500       5,643  
 
                           

 